EXHIBIT 10-S(f)

 

AMENDMENT TO THE

COLGATE-PALMOLIVE COMPANY

2005 EMPLOYEE STOCK OPTION PLAN

 

AMENDMENT, dated as of February 26, 2009, to the Colgate-Palmolive Company 2005
Employee Stock Option Plan (the “Plan”).

 

WHEREAS, the Plan currently provides that Incentive Stock Options (as defined in
the Plan) shall have an exercise period of no more than 10 years from the date
of grant (a “10-year maximum term”), but does not provide a maximum term for
other awards granted under the Plan; and

 

WHEREAS, the Board of Directors of the Company desires to apply a 10-year
maximum term to all future awards granted under the Plan;

 

NOW, THEREFORE, BE IT RESOLVED, that Section 5(c)(2) of the Plan be and hereby
is amended so that as amended it shall read in full as follows:

 

Term. The term of each Stock Option and each Stock Appreciation Right shall be
fixed by the Committee, but no Stock Option or Stock Appreciation Right shall be
exercisable more than 10 years after the date such Stock Option or Stock
Appreciation Right is granted.

 

; and be it further

 

RESOLVED, that the foregoing resolution shall not (i) limit the authority of the
Personnel and Organization Committee to determine the terms and conditions of
awards granted under the Plan, including the applicable exercise period, which
may be less than ten years, or (ii) modify awards previously granted under the
Plan; and be it further

 

RESOLVED, that the officers of the Company be, and they hereby are, jointly and
severally, authorized and empowered to take any and all actions, and to execute
any and all agreements, documents and instruments, as they in their discretion
may deem necessary or appropriate to effectuate the foregoing resolutions.